Citation Nr: 0323126	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  99-17 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of automobile and adaptive 
equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to August 
1956, and had subsequent periods of active duty for training 
and inactive duty training.  This appeal arises from a July 
1998 rating decision of the Department of Veterans Affairs 
(VA), St. Petersburg, Florida, regional office (RO).

In March 2003, the veteran provided testimony at a hearing in 
St. Petersburg, Florida, before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

The Board notes that the veteran submitted extensive medical 
evidence to the Board subsequent to the March 2003 hearing.  
This evidence was not accompanied by a waiver of RO 
consideration.  However, after reviewing the submitted 
evidence, the Board has determined that it is not pertinent 
to the current claim; thus, there is no prejudice to the 
veteran in the Board's issuing a decision at this time 
without returning the claims folder to the RO for initial 
consideration of the submitted evidence.  


FINDINGS OF FACT

1.  The veteran is currently service connected for major 
depressive disorder, currently evaluated as 50 percent 
disabling; and lumbosacral strain, currently evaluated as 40 
percent disabling.

2.  The veteran's service-connected disabilities have not 
resulted in loss or permanent loss of use of one or both 
feet, loss or permanent loss of use of one or both hands, 
permanent impairment of vision of both eyes, or ankylosis of 
one or both knees or one or both hips.


CONCLUSION OF LAW

The criteria for establishing eligibility for financial 
assistance in acquiring an automobile and for specially 
adaptive equipment or adaptive equipment only are not met.  
38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, et seq (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law eliminated 
the concept of a well-grounded claim (inapplicable here) 
redefined the obligations of VA with respect to the duty to 
assist and imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  The veteran was notified in the July 1999 statement 
of the case (SOC) of the criteria for establishing 
entitlement to the claimed benefits.  This was sufficient for 
notification of the information and evidence necessary to 
substantiate the claim, and the veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claim.  The undersigned informed the veteran 
at the March 2003 hearing of the provisions of VCAA and 
notified him of the type of evidence necessary to 
substantiate his claim.  The veteran was informed that VA 
would assist in obtaining identified records but that it was 
his duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
The veteran was provided with a VA examination in January 
2000 and VA treatment records have been obtained.  The 
veteran specifically indicated in his hearing testimony that 
he had no non-VA sources of treatment, and he has not 
identified any other additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The veteran's representative has requested a VA 
examination, however the Board notes that review of the VA 
treatment records, the most recent of which are dated in 
March 2003, does not raise any possibility that a current 
examination would result in findings that would substantiate 
the veteran's claim. 

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and that under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

On a VA examination in January 2000, the veteran reported 
that he had lower back pain with radiation into the legs all 
the way to his toes.  He stated that his legs were 
intermittently numb, and that he had no muscle strength at 
all in his legs.  The veteran used a wheelchair.  He stated 
that in his house he ambulated with crutches, but had to drag 
his right leg.  On examination, the veteran was able to get 
out of his wheelchair.  By his own account, he was unable to 
stand on his toes.  The veteran's strength was noted to be 
globally diminished, likely secondary to using the wheelchair 
for an extended period.  Achilles reflexes were 1+ 
bilaterally.  The examiner noted some cogwheeling on strength 
testing which called into question the veteran's level of 
effort.  

In September 2000, the veteran's left hip range of motion was 
noted as zero to 15 degrees, and the right hip range of 
motion was noted as -10 to 15 degrees.

In October 2000, the veteran was noted to have range of 
bilateral knee motion of zero to 125 degrees, with mild 
degenerative joint disease of the knees noted.

Motor examination in January 2001 showed limited dorsiflexion 
and plantar flexion of the bilateral lower extremities, with 
lower extremity strength 4/5 on the left and full on the 
right.

In order for a certification of eligibility for financial 
assistance in the purchase of one automobile or other 
conveyance and necessary adaptive equipment to be made, one 
of the following must exist and be the result of injury or 
disease incurred or aggravated during active military 
service: (i) Loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; (iii) permanent impairment of vision of both eyes to 
the extent that central visual acuity is 20/200 or less in 
the better eye with corrective glasses or central visual 
acuity of more than 20/200 is accompanied by field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of visual field subtends an angular 
distance no greater than 20 degrees in the better eye.  
Alternatively, the Secretary shall provide each person the 
adaptive equipment to ensure that the eligible person will be 
able to operate an automobile or other conveyance in a manner 
consistent with such person's own safety and the safety of 
others.  Eligibility for this benefit requires that the 
veteran have a disability that is the result of injury or 
disease incurred or aggravated during active military service 
in the form of ankylosis of one or both knees or one or both 
hips.  See 38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808. 

There is no contention or indication that the veteran's 
service connected psychiatric disorder results in any 
physical impairment, or that he has any visual impairment or 
loss of use of the hands as a result of his service connected 
disabilities.  Thus, in this case, the veteran would only be 
considered an "eligible person" to receive financial 
assistance in the purchase of automobile and adaptive 
equipment if his service connected lower back disorder 
resulted in the permanent loss of use of his right or left 
foot under 38 C.F.R. § 3.808(b)(1)(i).  If the veteran does 
not qualify as an "eligible person" under the foregoing 
criteria he still may be entitled to adaptive equipment only 
if his service-connected disability results in ankylosis of 
the knee and adaptive equipment is deemed necessary for the 
veteran's license and safe operation of a vehicle under 38 
C.F.R. § 3.808(b)(1)(iv).

Based on a review of the VA medical evidence cited above, the 
Board cannot find that his service-connected lower back 
disorder results in loss or permanent loss of use of either 
the foot or leg.  While the veteran uses a wheelchair, he has 
not been shown to have a complete loss of strength or 
reflexes in the area of the feet.  The January 2001 findings 
show that he could dorsiflex and plantar flex both feet at 
least to some degree, and strength was normal or near normal.  
It cannot be said the remaining function in either joint 
would not be equally well served by an amputation stump at 
the site of either the knee or ankle.  The veteran's own 
contentions would not support such a finding.  There is no 
paralysis of the popliteal nerve and the knee is not 
ankylosed in an unfavorable position.  See 38 C.F.R. § 4.63.

There is nothing in the claims file to support the conclusion 
that any loss of knee or hip motion, even if it could be 
attributed to the service connected back disability, equates 
to ankylosis.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
The medical record clearly shows that the veteran has been 
able to extend and flex his knees and hips to at least some 
degree.

Based upon the foregoing, the Board finds that impairment 
caused by the service-connected lumbosacral strain does not 
satisfy the legal criteria for establishing entitlement to 
either a certification of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment or for adaptive equipment only.  Consequently, the 
claim must be denied.  In a case such as this one, where the 
law or regulation and not the evidence is dispositive, the 
claim must be terminated because of the absence of legal 
merit or the lack of entitlement under the law. Sabonis v. 
Brown, 6 Vet. App. 426 (1994).




ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

